DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 10/15/2021 amending Claims 1, 2, 8, 9, and 15.  Claims 1 – 18 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (7,891,192) in view of Yannone et al. (3,891,915) in view of Ponziani (7,191,084) in view of Soares, Claire, "Gas Turbines A Handbook of Air, Land and Sea Applications", Butterworth-Heinemann, an imprint of Elsevier Inc., 2008, hereinafter “Soares”, in view of Ponziani (7,191,084) as evidenced by Hyde et al. (4,660,375).
Claim 1, Myers teaches, in Figs. 1 – and 2, Col. 3, ll. 30 – 51, and Col. 6, ll. 4 - 25, the invention as claimed, including a method of operating a turbomachine (Fig. 1), the turbomachine comprising a compressor (4), a turbine (30), a plurality of combustors (8, 12) downstream from the compressor (4) and upstream from the turbine (30), and a plurality of igniters (80), each igniter in the plurality of igniters mounted on and in operative communication with a corresponding one of the plurality of combustors (Col. 6, ll. 4 - 25), wherein each combustor of the plurality of combustors has a corresponding igniter mounted thereon (Col. 6, ll. 4 - 25).  Myers further teaches, in Col. 3, ll. 30 – 51, that a shaft (34) connected the compressor (4) to the turbine (30).  
Myers teaches a method of operating a turbomachine, i.e., base method, upon which the claimed invention can be seen as an improvement.  Myers is silent on the method comprising: rotating said shaft of the turbomachine at a first speed; rotating the shaft of the turbomachine at a second speed different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time; and firing at least one igniter of the plurality of igniters repeatedly throughout the period of time at a regular time interval.
Yannone teaches, in Figs. 1 – 12, a similar turbomachine (Figs. 1 and 3A) where the method included rotating a shaft of the turbomachine at a first speed (Fig. 12 labeled ‘ignition speed’ which appears to be about 20% on the speed axis); rotating the shaft of the turbomachine at a second speed (Fig. 12 labeled ‘Ignition Trans Off’ which appears to be about 30% to 35% on the speed axis) different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the 
Thus, improving a particular method of operating a turbomachine, based upon the teachings of such improvement in Yannone, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, and the results would have been predictable and readily recognized, that modifying Myers with the method of rotating said shaft of the turbomachine at a first speed; rotating the shaft of the turbomachine at a second speed different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time; and firing at least one igniter of the plurality of igniters repeatedly throughout the period of time, taught by Yannone, would have facilitated starting the turbomachine/gas turbine engine.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Myers, i.v., Yannone, as discussed above, is silent on said firing at least one igniter of the plurality of igniters repeatedly throughout the period of time being at a 
Thus, improving a particular method (of operating a turbomachine), based upon the teachings of such improvement in Soares, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, i.v., Yannone, and the results would have been predictable and readily recognized, that repeatedly firing at least one or all of the plurality of igniters throughout the period of time at a regular time interval of 60 sparks per minute, i.e., one spark per second, would have facilitated starting combustion in one or all of the plurality of combustors of the gas turbine engine.  As stated above, Soares taught, on Pg. 305, second column, that the conventional spark rate of a typical gas turbine ignition system could be at a regular time interval of 60 sparks per minute.   KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Alternatively, Soares teaches, on Pg. 305, second column, that the conventional spark rate of a typical gas turbine ignition system was between 60 and 100 sparks per minute, i.e., igniter repeatedly fired at a regular time interval.  Ponziani teaches, in Figs. 1 – 4, a similar turbomachine (Fig. 1) where firing (200 or 300) at least one igniter (40) of the plurality of igniters repeatedly (Col. 5, ll. 10 – 15 teaches that the igniter was operated/fired a plurality of times) throughout the period of time being at a regular interval (as best shown in Fig. 4 ‘start’ with four firing events 200 during the starting phase of the turbomachine, i.e., gas turbine engine.).  Examiner takes Official Notice Official Notice because “…the facts asserted as well-known must be capable of instant and unquestionable demonstration as being well-known, and Applicant does not believe that such is the case here”.  As evidenced by Hyde, in Figs. 1 and 2 and Col. 6, l. 35 to Col. 7, l. 15, the compressor (14) of a gas turbine engine (14-11-12) had a compressor map (Fig. 2 marked-up below) that showed the compressor pressure ratio, i.e., compressor outlet pressure divided by the compressor inlet pressure.  Obviously, when the compressor rotational speed was zero, the compressor pressure ratio would have been one (1) because the compressor outlet pressure would have been the same as the compressor inlet pressure, i.e., ambient pressure.  As shown by Fig. 2, the compressor pressure ratio was about 6.8 (compressor outlet pressure 6.8 times higher than the compressor inlet pressure) at the intersection of the compressor operating line and the 80% speed line, i.e., compressor rotating at 80% of the maximum rotational speed.  As shown by Fig. 2, the compressor pressure ratio was about 10.5 (compressor outlet pressure 10.5 times higher than the compressor inlet pressure) at the intersection of the compressor operating line and the 100% speed line, i.e., compressor rotating at the compressors maximum rotational speed.  Accordingly, Hyde refutes Applicant’s argument that “that 'engine pressure" is proportional to compressor rotational speed” was not well known in 

    PNG
    media_image1.png
    1051
    1120
    media_image1.png
    Greyscale

At the time of the invention, it was recognized that starting gas turbine engines required firing at least one igniter (reads on firing all igniters) of a plurality of igniters throughout a period of time at a regular time interval, e.g., 60 sparks per minute taught by Soares, when the shaft connecting the turbine to the compressor was rotated from a first speed to a second speed.  In a gas turbine engine there were only two possible MPEP 2143(E).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, with firing at least one igniter of the plurality of igniters at a regular time interval throughout the period of time, taught by Yannone, Soares, and Ponziani, for the reasons discussed above.
Re Claim 2, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein firing at least one igniter of the plurality of igniters comprises simultaneously firing all of the igniters of the plurality of igniters at each occurrence of the regular time interval during the period of time.  Myers further teaches, in Col. 6, ll. 15 – 20, that the plurality of combustors did not have cross-fire tubes because having individual, integrated igniters in each one of the plurality of combustors eliminated the need for cross-fire tubes.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, 
Re Claim 3, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above, and Myers further teaches further comprising detecting a condition (LOF) in one of the combustors of the plurality of combustors and firing only the corresponding igniter of the plurality of igniters in response to the detected condition.  Myers teaches, in Col. 6, ll. 9 – 25, independent control of each igniter so in the event of a loss of flame (LOF) event in a single combustor the igniter of said single combustor was fired to re-light the flame in said single combustor without requiring a complete shut-down of the gas turbine engine.
Re Claim 4, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above, including wherein the first speed (about 20%) is less than the second speed (about 30% to 35%), as shown in Yannone – Fig. 12
Re Claim 5, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein the first speed is greater than the second speed.  Ponziani further teaches, in Fig. 4, firing (300) the igniters during the ‘landing’ phase when the first speed (band 152 corresponding to engine pressure of 110 – 150 psi, Col. Official Notice that it was known in the gas turbine art that the ‘engine pressure’ was proportional to compressor rotational speed with the engine pressure being at ambient pressure when the compressor rotational speed was zero, the engine pressure increasing as the compressor rotational speed increased from zero, and maximum engine pressure when the compressor rotational speed was at a maximum. [Refer to the Official Notice discussion in Claim 1 above.]  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, with the first speed is greater than the second speed to facilitate avoiding a loss of flame event by firing the one or more igniters when the rotational speed of the shaft was decreasing.
Re Claim 6, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein the second speed is a full speed of the turbomachine.  At the time of the invention, it was recognized that starting gas turbine engines required firing at least one igniter of a plurality of igniters throughout a period of time when the shaft connecting the turbine to the compressor was rotated from a first speed to a second speed.  In a gas turbine engine the second speed could be less than full speed, i.e., maximum rotational speed, or full speed.  With the second speed being either #1 – full speed, i.e., 100% rotational speed, or #2 - less than full speed, one of ordinary skill in the art could have pursued the known options with a reasonable expectation of MPEP 2143(E).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, with the second speed is a full speed of the turbomachine to facilitate avoiding a loss of flame event in a combustor by continuously firing the igniter(s) from the first speed to the second, i.e., full, speed where the combustion reached a steady-state because the fuel flow and air flow were no longer changing to match the increasing shaft rotational speed.
Re Claim 7, Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, teaches the invention as claimed and as discussed above; except, wherein the first speed is a full speed of the turbomachine.  At the time of the invention, it was recognized that a loss of flame event during shut down of a gas turbine engine could be avoided by firing at least one igniter of a plurality of igniters throughout a period of time when the shaft connecting the turbine to the compressor was rotated from a first speed to a second speed.  In a gas turbine engine the first speed could be less than full speed, i.e., maximum rotational speed, or full speed.  With the first speed being either #1 – full speed, i.e., 100% rotational speed, or #2 - less than full speed, one of ordinary skill in the art could have pursued the known options with a reasonable expectation of success.  It has been held that “a person of MPEP 2143(E).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone and Soares, or alternatively, Myers, i.v., Yannone, Soares, and Ponziani, a.e., Hyde, with the first speed is a full speed of the turbomachine to facilitate avoiding a loss of flame event in a combustor by continuously firing the igniter(s) from the first, i.e., full, speed to the second speed where the combustion reached a steady-state because the fuel flow and air flow were no longer changing to match the decreasing shaft rotational speed.


Claims 8 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (7,891,192) in view of Yannone et al. (3,891,915) in view of Soares, Claire, "Gas Turbines A Handbook of Air, Land and Sea Applications", Butterworth-Heinemann, an imprint of Elsevier Inc., 2008, hereinafter “Soares”, in view of Wilson et al (5,428,951).
Regarding Claim 8, Myers teaches, in Figs. 1 – and 2, Col. 3, ll. 30 – 51, and Col. 6, ll. 4 - 25, the invention as claimed, including a method of operating a turbomachine (Fig. 1), the turbomachine comprising a plurality of combustors (8, 12) and a plurality of igniters (80), each igniter in the plurality of igniters mounted on and in 
Myers is silent on the method comprising: rotating a shaft of the turbomachine at a first speed; rotating the shaft of the turbomachine at a second speed different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time; firing at least one igniter of the plurality of igniters repeatedly throughout the period of time at a regular time interval; and firing at least one igniter of the plurality of igniters outside of the regular time interval when the rotational speed reaches at least one predetermined speed threshold during the period of time.
Yannone teaches, in Figs. 1 – 12, a similar turbomachine (Figs. 1 and 3A) where the method included rotating a shaft of the turbomachine at a first speed (Fig. 12 labeled ‘ignition speed’ which appears to be about 20% on the speed axis); rotating the shaft of the turbomachine at a second speed (Fig. 12 labeled ‘Ignition Trans Off’ which appears to be about 30% to 35% on the speed axis) different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time (The horizontal axis showed the time, i.e., ‘Function of Time’.  Furthermore, the compressor and turbine of a gas turbine engine were large metal structures with significant mass.  
Thus, improving a particular method of operating a turbomachine, based upon the teachings of such improvement in Yannone, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, and the results would have been predictable and readily recognized, that modifying Myers with the method of rotating said shaft of the turbomachine at a first speed; rotating the shaft of the turbomachine at a second speed different from the first speed after rotating the shaft of the turbomachine at the first speed, wherein rotational speed of the shaft changes from the first speed to the second speed over a period of time; firing at least one igniter of the plurality of igniters repeatedly throughout the period of time; and firing at least one igniter of the plurality of igniters when the rotational speed reaches at least one predetermined speed threshold during the period of time, taught by Yannone, would have facilitated starting the turbomachine/gas turbine engine.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).

Thus, improving a particular method of operating a turbomachine, based upon the teachings of such improvement in Soares, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, i.v., Yannone, and the results would have been predictable and readily recognized, that repeatedly firing at least one or all of the plurality of igniters throughout the period of time at a regular time interval of 60 sparks per minute, i.e., one spark per second, would have facilitated starting combustion in one or all of the plurality of combustors of the gas turbine engine.  As stated above, Soares taught, on Pg. 305, second column, that the conventional spark rate of a typical gas turbine ignition system could be at a regular time interval of 60 sparks per minute.   KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Myers, i.v., Yannone and Soares, as discussed above, is silent on said firing at least one igniter of the plurality of igniters being outside of the regular time interval when the rotational speed reaches at least one predetermined speed threshold during the period of time.  Wilson teaches, in Abstract and Figs. 1 – 6 and Col. 1, ll. 5 - 31, using an igniter to suppress or augment combustion induced pressure oscillation to avoid the critical operating frequency of a combustion device which was known in the art as active 
Thus, improving a particular method of operating a turbomachine, based upon the teachings of such improvement in Wilson, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, i.v., Yannone and Soares, and the results would have been predictable and readily recognized, that firing at least one igniter of the plurality of igniters outside (6,000 to 12,000 igniter firings per minute) of the regular time interval, e.g., 60 sparks per minute taught by Soares, when the rotational speed reaches at least one predetermined speed threshold (past the ‘ignition speed’ threshold) MPEP 2143(C).
Re Claim 9, Myers, i.v., Yannone, Soares, and Wilson, teaches the invention as claimed and as discussed above; except, wherein firing at least one igniter of the plurality of igniters outside of the regular time interval comprises simultaneously firing all of the igniters of the plurality of igniters at the at least one predetermined speed threshold during the period of time.  As discussed in Claim 8 above, Myers taught a plurality of combustors (8, 12) and a plurality of igniters (80), each igniter in the plurality of igniters mounted on and in operative communication with a corresponding one of the plurality of combustors (Col. 6, ll. 4 - 25).  As discussed in Claim 8 above, Wilson taught, in Abstract and Figs. 1 – 6 and Col. 1, ll. 5 - 31, using an igniter to suppress or augment combustion induced pressure oscillation to avoid the critical operating frequency of a combustion device which was known in the art as active combustion control.  Wilson taught, in Col. 3, ll. 20 – 50, sensing combustion instability in a combustion chamber and processing the sensed data in a controller that then actively controlled the frequency of an igniter to suppress the combustion instability.  Wilson taught, in Fig. 3, Col. 3, l. 64 to Col. 4, l. 5, and Col. 9, ll. 13 – 25, firing the igniter at a frequency between 100 Hz, i.e., 100 igniter firings per second or 6,000 igniter firings per minute, to 200 Hz, i.e., 200 igniter firings per second or 12,000 igniter firings per minute, to suppress the combustion instability of the combustor operating at an unstable frequency of 140 Hz.  Wilson taught, in Fig. 4, Col. 4, ll. 5 – 15, and Col. 9, ll. 25 – 35, firing the igniter at a frequency of 140 Hz, i.e., 140 igniter firings per second or 8,400 igniter firings per minute, to suppress the combustion instability.  Wilson taught, in Fig. 
Thus, improving a particular method of operating a turbomachine, based upon the teachings of such improvement in Wilson, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the method of operating a turbomachine of Myers, i.v., Yannone, Soares, and Wilson, and the results would have been predictable and readily recognized, that firing at least one igniter of the plurality of igniters outside (6,000 to 12,000 igniter firings per minute) of the regular time interval, e.g., 60 sparks per minute taught by Soares, comprises simultaneously firing all of the igniters of the plurality of igniters at the at least one predetermined speed threshold during the period of time would have facilitated suppressing combustion instability detected in each one of the plurality of combustors.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 10, Myers, i.v., Yannone, Soares, and Wilson, teaches the invention as claimed and as discussed above; except, wherein the at least one predetermined speed threshold corresponds to a critical operating frequency of the turbomachine.  Wilson further teaches, in Abstract and Figs. 1 – 6 and Col. 1, ll. 5 - 31, using an igniter to suppress or augment combustion induced pressure oscillation to avoid the critical operating frequency of a combustion device which was known in the art as active combustion control.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, Soares, 
Re Claim 11, Myers, i.v., Yannone, Soares, and Wilson, teaches the invention as claimed and as discussed above; except, wherein the at least one predetermined speed threshold corresponds to an operating mode transfer of the turbomachine.  Yannone further teaches, in Fig. 12, wherein the at least one predetermined speed threshold corresponds to an operating mode transfer (transfer from shaft ‘spin-up mode’ from 0% rotational speed to about 20% rotational speed to ‘ignition mode’ were the gas turbine control system began the ignition sequence) of the turbomachine.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, Soares, and Wilson, with the at least one predetermined speed threshold corresponds to an operating mode transfer of the turbomachine, taught by Yannone, because the initiation of the gas turbine ignition sequence required the shaft to be rotating predetermined speed threshold so that the compressor supplied a sufficient mass flow of compressed air to the plurality of combustors.
Re Claim 12, Myers, i.v., Yannone, Soares, and Wilson, teaches the invention as claimed and as discussed above, and Myers further teaches further comprising 
Re Claim 13, Myers, i.v., Yannone, Soares, and Wilson, teaches the invention as claimed and as discussed above, including wherein the first speed (about 20%) is less than the second speed (about 30% to 35%), as shown in Yannone – Fig. 12


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (7,891,192) in view of Yannone et al. (3,891,915) in view of Soares, Claire, "Gas Turbines A Handbook of Air, Land and Sea Applications", Butterworth-Heinemann, an imprint of Elsevier Inc., 2008, hereinafter “Soares”, in view of Wilson et al. (5,428,951) as applied to Claim 8 above, and further in view of Ponziani (7,191,084).
Re Claim 14, Myers, i.v., Yannone, Soares, and Wilson, teaches the invention as claimed and as discussed above; except, wherein the first speed is greater than the second speed.  Ponziani teaches, in Fig. 4, firing (300) the igniters during the ‘landing’ phase when the first speed (band 152 corresponding to engine pressure of 110 – 150 psi, Col. 5, ll. 50 - 55) was greater than the second speed (band 150 corresponding to engine pressure of 70 – 90 psi, Col. 5, ll. 20 - 25).  Examiner takes Official Notice that it was known in the gas turbine art that the ‘engine pressure’ was proportional to Official Notice discussion in Claim 1 above.]  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Yannone, Soares, and Wilson, with the first speed is greater than the second speed, as taught by Ponziani, to facilitate avoiding a loss of flame event by firing the one or more igniters when the rotational speed of the shaft was decreasing, i.e., transient combustion conditions.


Claims 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (7,891,192) in view of Krull et al. (8,534,040).
Regarding Claim 15, Myers teaches, in Figs. 1 and 2, Col. 3, ll. 30 – 51, and Col. 6, ll. 4 - 25, the invention as claimed including a turbomachine (Fig. 1), comprising: compressor (4), a turbine (30), a plurality of combustors (8, 12) disposed downstream from the compressor (4) and upstream from the turbine (30); and a plurality of igniters (80), each igniter of the plurality of igniters mounted on and in operative communication with a corresponding one of the plurality of combustors (Col. 6, ll. 4 - 25), wherein each combustor of the plurality of combustors (8, 12) has a corresponding igniter (80) mounted thereon (Col. 6, ll. 4 - 25).  Myers is silent on wherein each igniter of the plurality of igniters extends generally parallel to an axial centerline of a respective combustor of the plurality of combustors.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers with the igniter extends generally parallel to an axial centerline of a combustor of Krull because all the claimed elements, i.e., the turbomachine/gas turbine having a plurality of combustors, each combustor of the plurality of combustors having a respective igniter, and an igniter extending generally parallel to an axial centerline of a combustor, were known in the art, and one skilled in the art could have substituted the igniter orientation of Krull for the unknown igniter orientation of Myers, with no change in their respective functions, to yield predictable results, i.e., the plurality of igniters extending generally parallel to an axial centerline of a respective combustor of the plurality of combustors would have facilitated projecting a flame substantially parallel to the axial centerline when each igniter was energized, Krull – Col. 4, ll. 4 - 10. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  

    PNG
    media_image2.png
    644
    607
    media_image2.png
    Greyscale



Re Claim 16, Myers, i.v., Krull, teaches the invention as claimed and as discussed above, and Myers further teaches including wherein the turbomachine does not include a cross-fire tube connected to any of the combustors of the plurality of combustors (Col. 6, ll. 15 – 20 disclosed that the plurality of combustors did not have cross-fire tubes because having individual, integrated igniters in each one of the plurality of combustors eliminated the need for cross-fire tubes).
Re Claim 17, Myers, i.v., Krull, teaches the invention as claimed and as discussed above, and Myers further teaches including wherein the igniters of the plurality of igniters are gas torches (Col. 6, ll. 5 – 7 “Igniter 80 can be a torch”).
Claim 18, Myers, i.v., Krull, teaches the invention as claimed and as discussed above, and Myers further teaches wherein the igniters of the plurality of igniters are each independently controlled of every other igniter of the plurality of igniters.  Myers teaches, in Col. 6, ll. 9 – 25, independent control of each igniter so in the event of a loss of flame (LOF) event in a single combustor the igniter of said single combustor was fired to re-light the flame in said single combustor without requiring a complete shut-down of the gas turbine engine.


Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered and to the extent possible have been addressed in the rejections above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/LORNE E MEADE/Primary Examiner, Art Unit 3741